      Case 8:20-cr-00002-DKC Document 36 Filed 07/20/20 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
UNITED STATES OF AMERICA
                                   :

     v.                            :   Civil Action No. DKC 20-0002

                                   :
DION QUEVA DEMPSEY
                                   :

                         MEMORANDUM OPINION

     On July 6, 2020, Magistrate Judge Thomas DiGirolamo issued a

comprehensive Memorandum Opinion and Order (ECF No. 30) denying

Defendant’s motion for reconsideration of detention.         On July 16,

2020, Defendant filed the pending motion for review of that order.

(ECF No. 31).    The court directed the parties to file whatever

information each wished the court to review because, while de novo

determination is required, a hearing is not.        (ECF No. 32 (citing

United States v. Martin, No. 19-140-13-PWG, 2020 WL 1274857 (D.Md.

March 17, 2020))). On July 16, 2020, the government filed a letter

with supplemental materials.      (ECF No. 33).     Based on a de novo

review of the written material, including reports from Pretrial

Services, and after listening to the recording of the detention

hearing held on February 26, 2020, the court concludes that

detention is warranted, in that, based on clear and convincing

evidence, there are no conditions or combination of conditions

that will reasonably assure the safety of the community.
       Case 8:20-cr-00002-DKC Document 36 Filed 07/20/20 Page 2 of 6



      Mr. Dempsey, in his appeal, argues that the COVID-19 public

health emergency, coupled with the deficient measures in place at

the DC Jail, merit release. He proposes to be placed on electronic

home monitoring and house arrest at the home of his mother who

would serve as third party custodian.             He points out that he is no

longer serving a sentence for violation of supervised release, and

argues that, because the Government’s case depends on the validity

of a warrantless search and seizure, conditions of release should

be set.

      The    Government     relies    on     information    provided     before

Magistrate Judge DiGirolamo, and also reports that at present the

DC   Jail   reports   no   active    cases   of    COVID-19.    The    material

information submitted earlier both in writing and orally reflects

the circumstances of the arrest in this case.

      In 2019, Mr. Dempsey was on supervised release for a prior

conviction for possession of a firearm after a felony conviction

in DKC 12-0031.       In May, a warrant was issued for his arrest for

violation of conditions of supervised release.             He was arrested on

November 22, 2019, on that warrant as well as a warrant from

Virginia.    The current charge arises from his alleged possession

of a loaded firearm with no serial number found in a bedroom in

the residence where he was located that day.                According to the

Government, Mr. Dempsey admitted possession of that firearm, and

he was seen by law enforcement in the window of that bedroom just

                                       2
        Case 8:20-cr-00002-DKC Document 36 Filed 07/20/20 Page 3 of 6



prior to his arrest.          He was detained in the VOSR case, appeared

before the undersigned, and eventually sentenced to five months in

prison for violations of supervised release in failing to meet

with his probation officer at his place of employment on March 29,

2019, and failing to appear for a home appointment on April 22,

2019.    Alleged violations based on new offenses were dismissed.

The Government contends that, after sentencing on the VOSR, while

detained    at   CTF,    in     January   2020,    Mr.    Dempsey    attempted   to

influence a grand jury witness through communications by text.                   He

was indicted in this case on January 13, 2020.

        Mr. Dempsey’s criminal history includes a conviction for

second degree assault in 2009 that the Government reported involved

pointing a handgun at a victim and firing in the air and in the

direction of someone inside a house.              In 2010, he was convicted of

possession of a firearm by a prohibited person and was sentenced

to a partially suspended sentence.             He violated the terms of that

probation by committing the felon in possession offense for which

he was sentenced in this court, and served a portion of the

suspended    state      court    sentence     before     beginning   the   federal

sentence.    As noted above, he was being arrested for violation of

his supervised release at the time of the events leading to the

current charge.

        Pursuant   to    18     U.S.C.    §   3142(g),    the   court   considers

information concerning four factors: the nature and circumstances

                                          3
       Case 8:20-cr-00002-DKC Document 36 Filed 07/20/20 Page 4 of 6



of the offense charged, the weight of the evidence against the

person, the history and characteristics of the person (including

character, physical and mental condition, family ties, employment,

financial    resources,     length    of    residence    in   the    community,

community ties, past conduct, history relating to drug or alcohol

use,   criminal     history,   record   concerning      appearance    at     court

proceedings, whether the person was on probation or other form of

release at the time of the current arrest), and the nature and

seriousness of the danger to any person or the community that would

be posed by the person’s release.

       There is strong evidence supporting the government’s case

against Mr. Dempsey.       While he challenges the admissibility of the

physical evidence, he does not dispute that there was a loaded

firearm with no serial number in the bedroom where he was seen.

He has not acknowledged making the admission the Government claims

he made, and may contend that any statement is inadmissible.                  The

Government       reports   that   preliminary    DNA     testing     found    Mr.

Dempsey’s DNA on the firearm.         As alluded to above, an eye-witness

testified before the grand jury and the law enforcement officers

can testify as to what they saw.             The danger presented by the

presence    of    loaded   firearms   by    prohibited   persons     cannot     be

overstated.      Young children also lived in the residence.           While he

is a long-standing member of the community, with family ties and

work history, he also has a significant criminal history involving

                                        4
      Case 8:20-cr-00002-DKC Document 36 Filed 07/20/20 Page 5 of 6



guns and assaultive behavior and has performed especially poorly

on release conditions.    He was on probation in state court when he

committed the prior federal felon in possession offense, and

violated the terms of his supervised release in that case by being

unavailable for supervision by his probation officer. The possible

third-party custodians, his mother or the manager at his place of

employment, were evaluated by Pretrial Services.         Because another

tenant at his manager’s residence could not be investigated, it

was not possible to make any conclusion about his suitability.

Currently, Mr. Dempsey proposes to live with his mother.          Even if

a suitable third party custodian were available, however, the risk

of danger would not be sufficiently controlled.        Mr. Dempsey’s own

prior conduct, coupled with the alleged criminal conduct charged

in this case, demonstrate by clear and convincing evidence the

danger he poses if released.

     Section 3142(i) provides a distinct statutory basis for

pretrial release.    Under that section, the court may “permit the

temporary release of [a] person” to “the custody of a United States

marshal or another appropriate person,” if the court determines

that pretrial release is “necessary . . . for another compelling

reason.”    The     defendant   bears   the   burden   of   establishing

circumstances warranting temporary release.       United States v. Lee,

No. 19-159-ELH, 2020 WL 1974881, at *4 (D.Md. Apr. 24, 2020)

(citing the United States Court of Appeals for the Fourth Circuit’s

                                   5
      Case 8:20-cr-00002-DKC Document 36 Filed 07/20/20 Page 6 of 6



order in United States v. Creek, No. 19-036-17-CCB, ECF No. 402).

Under that directive, the court is to consider the risk that the

virus poses to a defendant, given his medical conditions and the

current situation at the facility where he is being held, and

whether that risk, balanced against the other factors, rises to a

level of a compelling reason for temporary release.         The Pretrial

Services report states that Mr. Dempsey has no current medical

problems   although   he   reported    having    asthma   as   a      child.

Particularly given the absence of an active COVID-19 presence in

the DC Jail, the risk to his health does not offset the very

serious risk of danger to the community that would be posed by his

release.   Therefore, temporary release under § 3142(i) is denied.

     For the foregoing reasons, based on a de novo review, the

detention order is CONFIRMED. A separate order will follow.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   6
